                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Victoria L. Gutierrez (SBN: 282715)
                                       3   VGutierrez@bohmlaw.com
                                           Michael L. Jones (SBN: 318262)
                                       4   mjones@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       5   4600 Northgate Boulevard, Suite 210
                                       6   Sacramento, California 95834
                                           Telephone: 916.927.5574
                                       7   Facsimile: 916.927.2046
                                       8
                                           Attorneys for Plaintiff,
                                       9   ELIZABETH SANTACRUZ
                                      10                                 UNITED STATES DISTRICT COURT
                                      11                               EASTERN DISTRICT OF CALIFORNIA
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   ELIZABETH SANTACRUZ,                                   Case No: 2:18-cv-01572-TLN-CKD
   SACRAMENTO, CALIFORNIA 95834




                                      13
       BOHM LAW GROUP, INC.




                                                    Plaintiff,                                    STIPULATION TO MODIFY PRETRIAL
                                      14                                                          SCHEDULING ORDER AND ORDER
                                                    v.
                                      15
                                      16   TANKNOLOGY, INC.; and DOES 1 through
                                           50, inclusive,                                         Action Filed:   May 1, 2018
                                      17                                                          Trial Date:     Not Set
                                                    Defendants.
                                      18
                                      19
                                                   Pursuant to Federal Rule of Civil Procedure 16(b)(4), Plaintiff Elizabeth Santacruz
                                      20
                                           (“Plaintiff”) and Defendant Tanknology, Inc. (“Defendant”) submit the following stipulation to
                                      21
                                           modify the Court’s Initial Pretrial Scheduling Order (the “Scheduling Order”) (Dkt. No. 3).
                                      22
                                                   On May 30, 2018, the Court issued its Scheduling Order. The Scheduling Order set
                                      23
                                           deadlines for the completion of non-expert discovery as February 1, 2019, and expert disclosures
                                      24
                                           on April 2, 2019.
                                      25
                                                   With the February 1, 2019 non-expert discovery deadline approaching, the parties
                                      26
                                           anticipate that they each still need to depose multiple fact witnesses. Plaintiff, for example,
                                      27
                                           recently served Defendant with one set of Requests for Admissions, Interrogatories,
                                      28
                                           and Production of Documents, respectively. Plaintiff intends to notice a deposition for a person
                                                                                              1
                                           Stipulation to Modify Pretrial Scheduling Order and Order                   Lawrance A. Bohm, Esq.;
                                           Santacruz v. Tanknology, Inc.                                               Victoria L. Gutierrez, Esq.
                                           Case No.: 2:18-cv-01572-TLN-CKD                                                Michael L. Jones, Esq. 
                                       1   most knowledgeable deposition notice pursuant to Federal Rule of Civil Procedure 30(b).
                                       2   Defendant intends to depose Plaintiff on January 25, 2019. However, Defendant may need to
                                       3   take an additional day of Plaintiff’s deposition, and depending on what is learned at Plaintiff’s
                                       4   deposition, Defendant may need to depose additional witnesses with knowledge of the facts
                                       5   underlying Plaintiff’s claims. The parties will be prejudiced if they are unable to take these
                                       6   depositions.
                                       7           The parties are confident that discovery will lead to proper evaluation of Plaintiff’s claims
                                       8   and are optimistic this case can be resolved without trial. However, unless continued, the
                                       9   upcoming deadline for completion of fact discovery may constrain the parties’ ability to evaluate
                                      10   this case and -resolve this dispute without involving the Court.
                                      11           Accordingly, to allow the parties sufficient time to take depositions and resolve discovery-
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   related issues, the parties respectfully request the following modifications to the Initial Pretrial
   SACRAMENTO, CALIFORNIA 95834




                                      13   Scheduling Order:
       BOHM LAW GROUP, INC.




                                      14              Deadline for completion of non-expert discovery continued from February 1, 2019 to
                                      15               May 1, 2019.
                                      16              Deadline for expert designation continued from April 2, 2019 to July 1, 2019.
                                      17              Deadline for supplemental expert designation continued from May 2, 2019, to
                                      18               August 1, 2019.
                                      19              The dispositive motion deadline set forth in the Scheduling Order to be measured from
                                      20               the May 1, 2018 discovery deadline.
                                      21   ///
                                      22   ///
                                      23   ///
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///

                                                                                              2
                                           Stipulation to Modify Pretrial Scheduling Order and Order                    Lawrance A. Bohm, Esq.;
                                           Santacruz v. Tanknology, Inc.                                                Victoria L. Gutierrez, Esq.
                                           Case No.: 2:18-cv-01572-TLN-CKD                                                 Michael L. Jones, Esq. 
                                       1           These changes do not affect the trial date or any other pretrial dates. Further, the parties
                                       2   have not made any prior requests to modify Scheduling Order.
                                       3
                                       4
                                       5
                                       6   Date: January 15, 2019                                  By:      /s/ Michael L. Jones, Esq.
                                                                                                         LAWRANCE A. BOHM, ESQ.
                                       7
                                                                                                         VICTORIA L. GUTIERREZ, ESQ.
                                       8                                                                 MICHAEL L. JONES, ESQ.

                                       9                                                                 Attorneys for Plaintiff,
                                                                                                         ELIZABETH SANTACRUZ
                                      10
                                      11
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   Date: January 15, 2019                                  By:      /s/ Desiree Brutocao, Esq.
   SACRAMENTO, CALIFORNIA 95834




                                      13                                                                 SCOTT BRUTOCAO, ESQ.
       BOHM LAW GROUP, INC.




                                                                                                         DESIREE BRUTOCAO, ESQ.
                                      14
                                                                                                         Attorneys for Defendant,
                                      15                                                                 TANKNOLOGY, INC.
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                              3
                                           Stipulation to Modify Pretrial Scheduling Order and Order                    Lawrance A. Bohm, Esq.;
                                           Santacruz v. Tanknology, Inc.                                                Victoria L. Gutierrez, Esq.
                                           Case No.: 2:18-cv-01572-TLN-CKD                                                 Michael L. Jones, Esq. 
                                                                                          ORDER
                                       1
                                       2           Pursuant to stipulation and good cause appearing,

                                       3
                                                      Deadline for completion of non-expert discovery continued from February 1, 2019 to
                                       4
                                                       May 1, 2019.
                                       5
                                                      Deadline for expert designation continued from April 2, 2019 to July 1, 2019.
                                       6
                                                      Deadline for supplemental expert designation continued from May 2, 2019, to
                                       7
                                                       August 1, 2019.
                                       8
                                       9              The dispositive motion deadline set forth in the Scheduling Order to be measured from

                                      10               the May 1, 2019 discovery deadline.

                                      11
                                           IT IS SO ORDERED.
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                      13   Date: January 17, 2019  
       BOHM LAW GROUP, INC.




                                      14                                                               Troy L. Nunley
                                                                                                       United States District Judge
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                              4
                                           Stipulation to Modify Pretrial Scheduling Order and Order                      Lawrance A. Bohm, Esq.;
                                           Santacruz v. Tanknology, Inc.                                                  Victoria L. Gutierrez, Esq.
                                           Case No.: 2:18-cv-01572-TLN-CKD                                                   Michael L. Jones, Esq. 
